Title: To John Adams from Ward Nicholas Boylston, 24 August 1819
From: Boylston, Ward Nicholas
To: Adams, John


				
					My Dear Cousin
					Jamaica plain Wednesday Afternoon 24h. Augt 1819
				
				I have just returned from Cambridge, where I was told by by President Kirkland, that the priz is for in Elocution are to Commence at 1/2 past Nine oClock precisely instead of Eleven oClock as Mr G W Adams informed us yesterday.—I hope this alteration or any change in the Weather will not prevent your haviening the  on this occasion with your company   the pleasure which woud be ever gratefully felt by / your affectionate Son
				
					Ward Nichs Boylston
				
				
			